DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and18-19 are rejected under 35 U.S.C 103(a) as being unpatentable over  WO 9938415 (“West et al.”) in view  KR 1423244 B1 (“JIN”). 

Regarding Claim 1, West et al. discloses (best seen in Figs. 1-58) a storage system comprising: 
a first modular closet storage assembly (see 100) packaged separately, the first modular closet storage assembly comprising: a pair of upright side supports (see upright side support Fig. 43A) to be supported upon an underlying support surface (as seen in e.g. Figs. 20, 56, 57, 58) and  a second modular closet storage assembly (see 100) packaged separately, the second modular closet storage assembly comprising:
only one upright side support (see upright side support Fig. 43A) to be supported upon the underlying support surface (as seen in e.g. Figs. 20, 56, 57, 58).
	It would be obvious to one having skill in the art that that each modular closet storage assembly could be packaged separately, the intended separate packaging of the claimed parts would be obvious to one having general skill in the art. 
Moreover ,West et al. discloses a storage assembly having multiple  upright support supports arranged in different  configurations. West el. does not disclose the first plurality of horizontal cross members to interconnect the pair of upright side supports, and a second plurality of horizontal cross members to interconnect the only one upright side support.
Jin discloses a similar invention having a he a first plurality of horizontal cross members (24, upper and lower) to interconnect the pair of upright side supports, and a second plurality of horizontal cross members (24, upper and lower) to interconnect another upright side support (as seen in Fig. 10).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the pair of upright support members could be provided with a first plurality cross member  to interconnect the upright supports and the additional upright side member could be provided with a plurality of second crossmembers to  interconnect with one of the pair of upright supports, similar to the modular storage taught by Jin, to improve the strength and integrity of the storage unity.
Regarding Claim 2, the combination discloses (West et al.) a first shelf (1000, 1200 ) supported by the pair of upright side supports (as seen in Fig. 43A) and the first plurality of horizontal cross members; and a second shelf (1000, 1200 ) supported by one of the pair of upright side supports, the only one upright side support (as seen in Fig. 43A) of the second modular closet storage assembly, and the second plurality of horizontal cross members( see Fig. 20, 56, 57, 58).
	Regarding Claim 3, the combination discloses (West et al.) wherein each of the upright side supports is further defined as an upright side support assembly  comprising: a pair of elongate vertical rails (2412, see Fig. 44, each with elongate grooves formed along a length, and a series of incrementally spaced apart slots (2400) formed within the grooves; and at least one horizontal rail (2428, see Fig 46B) interconnecting the pair of elongate vertical rails 2412).
	Regarding Claim 4, the combination discloses (West et al.) a plurality of connectors (at each end of 2328), as modified by JIN each at a terminal end of one of the first plurality of horizontal cross members (24) or one of the second plurality of horizontal cross members(24) and sized to be inserted into one of the elongate grooves in one of the pair of elongate vertical rails (2412); and a plurality of fasteners (31) fasten the plurality of connectors (20) to the pair of elongate vertical rails (see 30 , Fig. 7-8).
Regarding Claim 5, the combination discloses (West et al.) wherein each of the pair of elongate vertical rails (2412) and the at least one horizontal rail (2428) are hollow with mitered ends; and wherein the closet storage system further comprises a plurality of corner connectors, each sized to be received in an end of the at least one horizontal rail (2412) and an end of one of the pair of elongate vertical rails (2425) to interconnect the at least one horizontal rail to the pair of elongate vertical rails (2412).
Regarding Claim 6, the combination discloses (West et al.)  the combination discloses the claimed invention but does not discloses a plurality of levelers.  fastened to one of the plurality of corner connectors. It would have been obvious to one having skill in the art before the effective filing date of the invention to provide the storage system with a plurality of levelers or adjustable feet along the bottom so the modular system could be easily leveled to the ground so the unit is properly aligned
Regarding Claim 7, West et al. discloses (best seen in Figs. 1-58)  method for 
a first modular closet storage assembly (see 100) packaged separately, the first modular closet storage assembly comprising: a pair of upright side supports (see upright side support Fig. 43A) to be supported upon an underlying support surface (as seen in e.g. Figs. 20, 56, 57, 58) and  a second modular closet storage assembly (see 100) packaged separately, the second modular closet storage assembly comprising:
only one upright side support (see upright side support Fig. 43A) to be supported upon the underlying support surface (as seen in e.g. Figs. 20, 56, 57, 58).
West et al. discloses a storage assembly having multiple  upright support supports arranged in different  configurations. West el. does not disclose the first plurality of horizontal cross members to interconnect the pair of upright side supports, and a second plurality of horizontal cross members to interconnect the only one upright side support.
Jin discloses a similar invention having a he a first plurality of horizontal cross members (24, upper and lower) to interconnect the pair of upright side supports, and a second plurality of horizontal cross members (24, upper and lower) to interconnect another upright side support (as seen in Fig. 10). It would have been obvious to one having skill in the art before the effective filing date of the invention that the pair of upright support members could be provided with a first plurality cross member  to interconnect the upright supports and the additional upright side member could be provided with a plurality of second crossmembers to  interconnect with one of the pair of upright supports, similar to the modular storage taught by Jin, to improve the strength and integrity of the storage unity. 
It would have been obvious to one having skill in the art before the effective filing date of the invention that  of the invention to use the modular storage system in same according to the method steps set forth above, since Dolan discloses the invention of claim 7, since such method steps would occur during the ordinary course using the rack, see MPEP 2112.02 
Regarding Claim 8, the combination discloses (West et al.)  further comprising: 
least one shelf (105, 110, 374, 1000, 1200); and
a pair of connectors (along the sides of each shelf) mounted to the at least one shelf so that the at least one shelf can translate relative to the pair a pair of horizontal cross members of the first plurality of horizontal cross members and the second plurality of cross members, during installation and fasten to the pair of horizontal cross members Both West and Jin demonstrates shelf units that can translate relative to the pair a pair of horizontal cross members.
	Regarding Claim 9-12, the combination discloses (West et al.)  the shelves (105, Fig 6A)  8 wherein a pair of channels  (222 ,224)are formed in the shelf (along each side), each sized to receive one of the pair of connectors (236); Claim 10-a first pair of retainers (232), each oriented in one of the pair of channels to receive and retain one of the pair of connectors; Claim 11- a second pair of retainers (232) each oriented in one of the pair of channels (222, 224) to receive and retain one of the pair of connectors (236);Claim 12-wherein the second pair of retainers (232 are each deformable for manual release of the second pair of retainers.

Regarding Claim 18-19, the combination discloses (West et al.)  Claim 18-
a plurality of upright rails (2412); a plurality of horizontal cross members interconnecting the plurality of upright rails (as modified by Jin); and a plurality of decorative fascia (see e.g. 460, 2460) , each sized to be supported upon one of the first plurality of horizontal cross members and the second plurality of horizontal cross members (best seen in Figs. 12A-12B;20 and 56-57). It would have been obvious to one having skill in the art before the effective filing date of the invention that the cross members taught by the combination could be connected to the cross members, in the same way it is connected to the top shelf and the respective uprights..
 Claim 19-wherein the plurality of decorative fascias (460, 2460)are extruded from a polymeric material. 

Claims 13-18 and 31 are rejected under 35 U.S.C 103(a) as being unpatentable over  West et al. and JIN as applied to cliams1 above, and further in view of US 8959813  (“Denby et al.”)

	Regarding Claims 13-17 the combination discloses the claimed invention including decorative signs,  but does not discloses the pair of brackets on the cross member, and a slot along the cross member to support indicia.
	Denby et al. discloses Claim 13-a pair of bracket (110) s connected for translation upon the pair a pair of horizontal cross members of the first plurality of horizontal cross members and the second plurality of cross members, to attach the pair of brackets to the upright support surface; Claim 14-wherein the pair of brackets (110) are connected to a rear horizontal cross member of the pair of horizontal cross members; Claim 15-wherein a series of slots (along the cross members) are formed into the rear horizontal cross member to receive the pair of brackets at various orientations along the rear horizontal cross member; Claim 16-
wherein each of the pair of brackets has a widened aperture formed therethrough to receive a fastener to attach the pair of brackets  (110) to the upright support surface; and wherein a width of the widened apertures in combination with a spacing of the series of slots permits alignment of the pair of brackets and installation of the fasteners at a majority of a length of the rear horizontal cross member; Claims 17-18
 a pair of decorative fascias, (122) each sized to be supported upon one of the pair of horizontal cross members to conceal a front portion of the pair of horizontal cross members and the pair of brackets. It would have been obvious to one having skill in the art before the effective filing date of the invention that the cross members taught by the combination could be provided with a pair of brackets that side along the cross members, so they can adjust to support f signs of different sizes along the cross members, as demonstrated by Denby et al; Claim 31-wherein the plurality of
decorative fascias is sized to provide an interference fit upon the plurality of horizontal cross members ( as taught by Denby et al.).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 30-31 have been considered but are moot because the arguments are persuasive. 
Here, as to claim 1 Applicant argues the art does  that the combination of the does not teach the limitations of the claimed invention. Specifically, one upright support on the floor” underlying support surface. Here, Applicant claims a first modular closet with discloses two uprights (44) connected with crossbar (54), and a second modular storage (64), having only one upright side support on the underlying surface (the ground via leveling screws (54). 
Here, West demonstrates a pluity of configurations that include a singular upright side support attached to a pair of upright supports, see e.g., Fig. 20, in the same manner as Applicant’s claimed invention. Moreover, applicant argues that that prior art can’t be packaged, it would be obvious to one having skill in the art that that each modular closet storage assembly could be packaged separately, the intended use or method of assembly would not make Applicant’s claimed invention obvious over the prior art. Thus the rejection is maintained.
Allowable Subject Matter
Claims 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637